    Case 18-11217      Doc 904     Filed 05/04/21 Entered 05/04/21 15:40:28        Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  NEW ENGLAND CONFECTIONERY                      Ch. 7
  COMPANY, INC.,                                 18-11217-MSH
    Debtor


                             Proceeding Memorandum and Order

MATTER:
Video Hearing: #854 First Omnibus Objection of Chapter 7 Trustee to Claims

Decision set forth more fully as follows:
Video hearing held.

To permit the chapter 7 trustee an opportunity to address service issues, the hearing on the
trustee's omnibus objection as to claim nos. 51, 150, 171, and 185 will be rescheduled via separate
notice, which notice will also include a new response deadline for the affected claimants. The
hearing on the trustee's omnibus objection as to claim no. 64 is continued generally based upon
the trustee reporting the matter as having been settled.

As to the remaining claims that were the subject of the trustee's omnibus objection and that have
not otherwise been addressed in this order or in a prior order to continue the matters, no
responses having been filed, the trustee's recommendations as set forth in his report and hearing
agenda (ECF No. 902) are adopted. The trustee shall file a revised proposed order and shall also
submit a copy in Word format to msh@mab.uscourts.gov.

Dated: 5/4/2021                                  By the Court,




                                                 Melvin S. Hoffman
                                                 United States Bankruptcy Judge
